Citation Nr: 0611945	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a digestive disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for esophagectomy for adenocarcinoma of 
the esophagus.  The veteran withdrew his request for a video 
hearing in July 2005.


FINDING OF FACT

The veteran's digestive disability including adenocarcinoma 
of the esophagus was manifested years after active service 
and was not incurred in or aggravated in service.  


CONCLUSION OF LAW

The criteria for service connection for a digestive 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2001and January 
2004; a rating decision in June 2002; and a statement of the 
case in December 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the September 2004 supplemental statement of 
the case.

Also, VA has obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
not obtained a medical examination.  VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran seeks service connection for a digestive 
disability that he characterized as an inability to eat 
properly, an endoscopy, and a gastrectomy.  Medical records 
showed more specific diagnoses of Barrett's esophagus with 
dysplasia and adenocarcinoma of the esophagus.  He underwent 
a transhiatal esophagectomy to remove a tumor. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.   For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.
§ 3.303(d).  Service connection may also be established for a 
chronic disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Malignant tumors are chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Such determination is based on an analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The specified diseases 
include respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, other 
conditions including gastrointestinal and digestive disease 
and gastrointestinal tract tumors do not warrant this 
presumption.  68 Fed. Reg. 27,630 (May 20, 2003).  Even if 
the veteran's disease is not subject to the presumption, he 
is not precluded from establishing direct service connection.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service personnel records showed that he served 
in Army engineering units using his training in topography.  
He served in the Republic of Vietnam from October 1969 to 
October 1970.  The veteran's service medical records showed 
that he sought medical attention for diarrhea and cramps on 
one occasion in May 1970 and was well two days later.  There 
were no other notations of any gastrointestinal conditions in 
any service treatment records or in his October 1970 
separation physical examination.  
Post-service medical records showed the veteran first 
complained of nausea, fatigue, and stomach upset in July 
2000.  His private physician diagnosed gastroenteritis and 
noted the veteran's reported history of treatment for stomach 
ulcers over the previous 10-15 years.  No records of this 
treatment are in the claims file.  After six weeks without 
improvement, the veteran was seen by a specialist for further 
examination and testing for gastroenteritis of "unknown 
etiology."  In October 2000, the veteran had an endoscopy 
showing a Barrett's segment of his esophagus with high grade 
dysplasia and the possibility of intramucosal carcinoma.  
Pathologists later confirmed the presence of a tumor which 
was surgically removed in April 2001.  An examiner in August 
2001 noted the veteran was doing well with some decreasing 
"dumping syndrome," and an examiner in September 2001 
indicated the cancer was completely excised with no further 
treatment needed.  In April 2002, his physician noted that 
the veteran's surgery was successful and that he had some 
post-surgery dysplasia treated with medication.  None of the 
providers at any time during the course of treatment 
commented on the cause of the veteran's esophageal disease or 
a relationship to any aspect of service including exposure to 
herbicides during his service in the Republic of Vietnam.  
The Board concludes that the veteran's gastrointestinal 
disability does not warrant direct service connection because 
there is no evidence in his service medical records that the 
disease was incurred in service.  Further, the Board 
concludes that the veteran is not entitled to a presumption 
of service connection for a chronic disease.  A malignant 
tumor did not manifest within one year following his 
separation from service.  38 C.F.R. § 3.309(a).  There is no 
medical opinion of record that indicated the single episode 
of diarrhea in service or the unconfirmed report of ulcers 
many years later were the first manifestations of his 
esophageal disease.  
The Board further concludes that the veteran's disease is not 
subject to a presumption of service connection from exposure 
to herbicides because his disease is specifically listed by 
the Secretary of Veterans Affairs as not warranting this 
presumption.  The listing is based on independent medical 
analysis.  Although the veteran contends that cancer of the 
trachea and esophagus are "in the same location" and 
closely related, a lay person is generally not competent to 
opine on matter requiring knowledge of medical principles.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Finally, the veteran contends that his disease is subject to 
the presumption of service connection due to exposure to 
sources of non-ionizing radiation from radar and other radio 
frequency sources used in topography. 

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997).  First, direct service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  Second, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2005).  Third, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (2005). 

The Board concludes that direct service connection due to 
exposure to sources of non-ionizing radiation is not 
warranted because there is no evidence in his service medical 
records that the disease was incurred in or related to 
service.  There is no medical opinion relating his disease to 
any aspect of service, and there is no evidence that his 
military duties included actual exposure to radar or radio 
frequency sources.  The veteran does not qualify as a 
radiation-exposed veteran since he did not perform a 
radiation risk activity listed in 38 C.F.R. § 3.309 (d)(3).  
Finally, service connection for radiogenic diseases is 
available only to veterans exposed to ionizing radiation in 
service and not to those exposed to non-ionizing source of 
radiation.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current digestive disability was first 
manifested many years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,
1 Vet. App. 49 (1990).
 

ORDER

Service connection for a digestive disability, including 
adenocarcinoma of the esophagus, is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


